PER CURIAM.
It appearing that the appellant was a section hand on a branch line railroad of the appellee who prior to his injury had been engaged in removing and replacing tie plates on a track used both in interstate and intrastate transportation, but that upon the date of the injury and after his work had been concluded he had been directed by his foreman to move abandoned railroad tics which had been lying on the right of way and to hide them in a nearby thicket; that while doing so and breaking road into the thicket he started to bend a twig or bush with his foot, whereupon it flew up and injured his eye, as a result of which the eye was destroyed, and it further appearing that the appellee had made application to the Industrial Commission of the State of Pennsylvania for compensation, which was granted, and that thereafter he sued in the United States District Court for damages under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., claiming to have been engaged in interstate transportation, or in work so closely related to it as to be practically a part of it at the time of the injury, and it further ap*1020pearing that at the trial the court directed a verdict for the appellee on the ground that there was no jurisdiction under the Federal Employers’ Liability Act, now therefore, it is hereby ordered that the judgment below is affirmed on the authority of Chicago, Burlington & Quincy Railroad Co. v. Harrington, 241 U.S. 177, 36 S.Ct. 517, 60 L.Ed. 941; Shanks v. Delaware, L. & W. R. Co., 239 U.S. 556, 36 S.Ct. 188, 60 L.Ed. 436, L.R.A.1916C, 797, and Chicago & Eastern Illinois Railroad Co. v. Industrial Commission of Illinois, 284 U.S. 296, 52 S.Ct. 151, 76 L.Ed. 304, 77 A.L.R. 1367, overruling Erie R. Co. v. Collins, 253 U.S. 77, 40 S.Ct. 450, 64 L.Ed. 790, and Erie R. Co. v. Szary, 253 U.S. 86, 40 S.Ct. 454, 64 L.Ed. 794.